Exhibit 10.1
 
 
NOTE AND OTHER LOAN DOCUMENTS MODIFICATION AGREEMENT


THIS NOTE AND OTHER LOAN DOCUMENTS MODIFICATION AGREEMENT (the "Agreement") made
effective as of the 31st day of December, 2015 (the "Effective Date"), between
REVERE HIGH YIELD FUND, LP, a Delaware limited partnership having an address of
2000 McKinney Avenue, Suite 2125, Dallas, Texas 75201, (the "Lender"), RANOR,
INC., a Delaware corporation having an address of 1 Bella Drive, Westminster,
Massachusetts 01473 (the "Borrower") and TECHPRECISION CORPORATION, a Delaware
corporation having an address of Suite 909, 992 Old Eagle School Road, Wayne, PA
19087 (the "Guarantor").  By execution of this Agreement, Guarantor agrees and
consents to be bound by all of the terms set forth herein.


W I T N E S S E T H:


WHEREAS, Lender made a loan to Borrower (the "Note A Loan") in the original
principal amount of ONE MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($1,500,000.00), which Note A Loan is evidenced by a Term Note in the amount of
ONE MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($1,500,000.00) from
Borrower to Lender dated as of December 22, 2014 (the "Note A");


WHEREAS, Lender made a loan to Borrower (the "Note B Loan"; the Note B Loan and
the Note A Loan are collectively referred to herein as the "Loan") in the
original principal amount of SEVEN HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS
($750,000.00), which Note B Loan is evidenced by a Term Note in the amount of
SEVEN HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($750,000.00) from Borrower to
Lender dated as of December 22, 2014 (the "Note B"; Note B and Note A are
collectively referred to herein as the "Note");


WHEREAS, the Note was executed in connection with and secured by, among other
things, (i) that certain Term Loan and Security Agreement dated as of December
22, 2014 by and between Borrower and Lender (the "Loan Agreement"); (ii) the
Guaranty; (iii) the Mortgage; (iv) the Assignment of Leases and Rents; (v) the
Environmental Indemnity; and (vi) all other loan documents executed by Borrower
in favor of Lender in connection with the Loan (all of the foregoing
subparagraphs (i) through (vi), collectively, the "Loan Documents");


WHEREAS, all terms defined in the Loan Agreement are used herein with their
defined meanings unless otherwise provided;


WHEREAS, Borrower and Lender are mutually desirous of extending the maturity
date of the Note; and


NOW, THEREFORE, in consideration of One ($1.00) Dollar and other valuable
consideration, each to the other in hand paid, receipt thereof being hereby
acknowledged, and in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:
 
 
 
 

--------------------------------------------------------------------------------

 



1. The Maturity Date (as defined in the Loan Agreement, the Note A and the Note
B) is hereby extended from December 31, 2015 to January 22, 2016. Borrower
acknowledges and agrees that it hereby waives its right to extend the Maturity
Date for six (6) months as is set forth in Section 2.03 of the Loan Agreement.




2. The Loan Agreement is hereby modified as follows:

a.
All references to the term "Note", "Note A," and "Note B" shall be deemed to
mean the "Note", "Note A," and "Note B", as the case may be, as modified       
by this Agreement.

b.
The term "Loan Documents" shall be deemed to mean and include the Note and all
other Loan Documents as modified by this Agreement.




3. The other Loan Documents are hereby modified as follows:

a.
All references to the term "Note", "Note A," and "Note B" shall be deemed to
mean the "Note", "Note A," and "Note B", as the case may be, as modified       
by this Agreement.

b.
The term "Loan Documents" shall be deemed to mean and include the Note and all
other Loan Documents as modified by this Agreement.




4. All of the other terms and conditions of the Loan Documents shall remain the
same and in full force and effect, except as specifically amended herein.
Borrower hereby reaffirms the Note, the Mortgage, the Loan Agreement and the
other Loan Documents, and acknowledges that Borrower has no setoffs,
counterclaims or defenses to any of the Loan Documents.




5. Any default by Borrower in any of the covenants herein made shall, at the
option of Lender, or its successors and assigns, constitute an Event of Default
under the Loan Documents entitling Lender, or its successors or assigns, to any
or all of the other remedies it or they may have thereunder.




6. All of the Borrower Collateral (as defined in the Loan Agreement) and the
Collateral (as defined in the Mortgage) shall remain in all respects subject to
the lien, charge and encumbrance of the Loan Agreement and Mortgage, as the case
may be, and nothing herein contained and nothing done pursuant hereto, shall
affect or be construed to affect the lien, charge or encumbrance of the Loan
Agreement and Mortgage, as the case may be or the priority thereof over all
liens, charges or encumbrances, except as expressly provided herein.




7. This Agreement shall be binding upon Borrower and any subsequent owner of the
Collateral or any part thereof (provided, however, that any provisions against
sale or transfer contained in the Mortgage shall remain in full force and
effect) and shall be binding and inure to the benefit of Lender, its successors
and assigns, including any subsequent holder of the Mortgage.

 
 
 
2

--------------------------------------------------------------------------------

 

 

8. BORROWER, AND ANY SUBSEQUENT ENDORSER, GUARANTOR OR OTHER ACCOMMODATION
MAKER, EACH HEREBY WAIVE PRESENTMENT, DEMAND FOR PAYMENT AND NOTICE OF DISHONOR,
TOGETHER WITH ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION WITH RESPECT TO THE
NOTE, THE MORTGAGE, THE OTHER LOAN DOCUMENTS OR THIS AGREEMENT AND AS TO ANY
ISSUES ARISING RELATING TO THE NOTE, THE MORTGAGE, THE OTHER LOAN DOCUMENTS OR
THIS AGREEMENT.




9. Guarantors hereby consent to the terms of this Agreement and reaffirm their
obligations under Guaranty and the Indemnity, agree that such Guaranty and
Indemnity continue to be binding and enforceable obligations of the Guarantors,
and acknowledge that Borrower has no setoffs, counterclaims or defenses to any
of the Guaranty or Indemnity.




10. This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
but one and the same Agreement.




11. This Agreement shall be governed and construed by and interpreted in
accordance with the laws of the  Commonwealth of Massachusetts, without regard
to conflict of law provisions thereof.




12. As a material inducement to Lender to enter into this Agreement, Borrower
and Guarantor hereby acknowledge, admit, and agree that, as of the date hereof,
there exist no rights of offset, defense, counterclaim, claim, or objection in
favor of Borrower or Guarantor against Lender with respect to the Note, the Loan
Agreement or any of the other Loan Documents, or alternatively, that any and all
such rights of offset, defense, counterclaim, claim, or objection which they may
have or claim, of any nature whatsoever, whether known or unknown, are hereby
expressly and irrevocably waived and released.  Borrower and Guarantor hereby
release and forever discharge Lender, its directors, officers, employees,
administrators, subsidiaries, affiliates, attorneys, agents, successors, and
assigns from any and all rights, claims, demands, actions, causes of action,
suits, proceedings, agreements, contracts, judgments, damages, debts, costs,
expenses, promises, agreements, duties, liabilities, or obligations, whether in
law or in equity, known or unknown, choate or inchoate, which they had, now
have, or hereafter may have, arising under or in any manner relating to, whether
directly or indirectly, the Note, the Loan Agreement, any other Loan Document or
any transaction contemplated by any Loan Document or this Agreement, from the
beginning of time until the date of full execution and delivery hereof.









[Remainder of Page Intentionally Left Blank]


3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed,
sealed and delivered the day and year first above written.




LENDER:


REVERE HIGH YIELD FUND, LP,
a Delaware limited partnership


By:  Revere GP, LLC, its General Partner


By:            Revere Capital, LLC
Its:            Manager


By:            _/s/ Clark Briner________
Name:  Clark Briner




BORROWER:




RANOR, INC.,
a Delaware corporation




By:            /s/ Alexander Shen__________
            Name:            Alexander Shen
            Its:            President






GUARANTOR:




TECHPRECISION CORPORATION
a Delaware corporation




By:            /s/ Leonard M. Anthony______
            Name:            Leonard M. Anthony
            Its:            Executive Chairman






SIGANTURE PAGE TO NOTE AND OTHER LOAN DOCUMENTS MODIFICATION AGREEMENT
 
 
 
 
 
 
 
4
 

--------------------------------------------------------------------------------

 
 